Citation Nr: 1534105	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in March 2010 before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  That VLJ remanded the case in August 2010, May 2012, and April 2014.  A June 2015 letter informed the Veteran that the VLJ had left the Board and afforded him the opportunity to have another hearing before a different Veterans Law Judge.  In a June 2015 statement, the Veteran, through his representative, indicated that the Veteran desired his appeal to be processed without another hearing.  Thus, the Board will proceed with the adjucation of the Veteran's claim.

In April 2015, additional medical evidence was added to the Veteran's electronic record following the issuance of the December 2014 supplemental statement of the case (SSOC).  The Veteran's representative has waived RO consideration of this evidence.


FINDING OF FACT

A prostate disability was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current prostatitis is related to an event, injury, or disease in service (to include exposure to herbicides therein); prostate cancer has not been diagnosed.






CONCLUSION OF LAW

Service connection for a prostate disability (to include as due to herbicide exposure) is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West, 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  As the evidence of record does not indicate/suggest that Veteran's prostatitis may be related to service (to include presumed herbicide exposure therein), the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in March 2010, the VLJ explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied. Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

As noted by the Board's decision in April 2014, the Veteran serviced in the U.S. Air Force and service as an air police specialist at Ubon Air Force Base in Thailand from January 1966 to January 1967.  Thus, the Board has conceded that the Veteran is presumed to have been exposed to herbicides in service.  See April 2014 Board decision.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to prostatitis or related complaints.

An October 2007 VA Agent Orange Registry History and Physical Examination shows the Veteran was diagnosed with benign hypertrophy of the prostate and the Veteran was encouraged to follow-up.  An October 2008 VA urology treatment record indicates that the Veteran reported he first saw a urologist in 2000 and that a biopsy in 2000 showed prostatitis.  A December 2008 VA prostate biopsy shows benign prostate with focal chronic prostatitis.  A March 2009 VA treatment record notes an elevated prostate-specific antigen (PSA) and that the December 2008 biopsy showed prostatitis with small focus of atypia.  VA treatment records since 2009 show ongoing treatment for the Veteran's elevated PSA and prostatitis, including a December 2012 MRI which showed benign prostatic hyperplasia with no tumor and an August 2014 treatment record noting the results of the December 2012 MRI and prior negative biopsies in 2000 and 2008, that the Veteran has chronically elevated PSA, and that the his prostate condition remains stable and continues to be monitored. 

At the March 2010 Board hearing, the Veteran testified that he receives VA treatment for his elevated PSA, but that he has not been diagnosed with prostate cancer.  He reported that a letter from a VA provider indicated that his prostate disability is related to exposure to herbicides; however, review of the record reveals that a May 2009 letter from Dr. A. W., M.D., states that the Veteran has worsening diabetes and kidney function related to Agent Orange exposure.  There is no mention of the Veteran's prostate disability in the statement by Dr. A. W.

Regarding the allegation that the Veteran's prostatitis is related to Agent Orange exposure, while prostate cancer is among the enumerated diseases that may be presumed service connected based on Agent Orange exposure, prostatitis is not.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Additionally, while the evidence of record reveals that the Veteran has had chronically elevated PSA levels since at least 2000 and chronic prostatitis, biopsies have been negative for malignancies, and prostate cancer has not been diagnosed.  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Consequently, to establish service connection for prostatitis, the Veteran must show affirmatively that such disability is related to his service.

Significantly, the Veteran reports that the first clinical notation of prostatitis/elevated PSA was in 2000, more than 30 years after service.  Thus, service connection on the basis that such became manifest in service and persisted since is not warranted.  What is presented then, is the question of whether in the absence of any credible evidence of continuity since service, the Veteran's prostatitis may somehow be related to his remote service (to include as due to presumed herbicide exposure therein).  

In the absence of initial diagnosis or manifestation in service and continuity since, whether a specific disability such as prostatitis may be related to service is a medical question as it is beyond the scope of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to any supporting medical literature; his speculations regarding a nexus between the claimed disabilities and the Veteran's service/herbicide exposure are not competent evidence.  As is noted above, these claims do not fall within the purview of 38 U.S.C.A. § 1116.  Consequently, to substantiate this claim he must present competent (medical opinion or treatise, e.g.) evidence of a nexus between his prostatitis and his service/exposure to herbicides therein. 

The Veteran has not submitted any affirmative (medical opinion or medical literature) evidence that suggests that his prostate disability may be related to service, to include herbicide/Agent Orange exposure.  Review of the record reveals no competent (medical) evidence of record that suggests that the Veteran's prostatitis may be related to his active service.

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

The appeal seeking service connection for a prostate disability is denied. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


